ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Collier on 02/24/2022.

Claims 11, 21, 23-25, 27, 31 and 34 have been amended to:

11.	(Currently Amended) A method, comprising:
	operating an internal combustion engine system, the internal combustion engine system including an intake system operably connected to an internal combustion engine comprising a plurality of cylinders and at least one engine sensor, at least one fuel source operably coupled to the internal combustion engine and configured to supply a fuel to each cylinder of the plurality of cylinders, an exhaust system comprising an exhaust manifold and an exhaust manifold pressure sensor, and a controller operably 
	determining a pressure in the exhaust manifold during a combustion cycle associated with at least one cylinder of the plurality of cylinders via the exhaust manifold pressure sensor;
determined pressure in the exhaust manifold or via the at least one engine sensor during the combustion cycle;
	determining a mass charge flow and a spark timing associated with the at least one cylinder during the combustion cycle via the determined pressure in the exhaust manifold or via the at least one engine sensor;
	determining a modified torque over boost (TOB) from a ratio of the determined BMEP to the determined mass charge flow;
	determining an estimated engine out NOx amount for the at least one cylinder in response to the determined modified TOB, the determined pressure in the exhaust manifold, and the determined spark timing; and
	adjusting an operating condition of the internal combustion engine in response to the determined estimated engine out NOx amount.

21.	(Currently Amended) The method of claim 11, further comprising:
	comparing the determined estimated engine out NOx amount for 
	wherein the adjusting of the operating condition of the internal combustion engine includes reducing an engine out NOx amount in response to the determined estimated engine out NOx amount exceeding the engine out NOx amount threshold.

23.	(Currently Amended) The method of claim 11, further comprising:
for 
	diagnosing a condition of the physical engine out NOx sensor in response to the comparison of the determined estimated engine out NOx amount and the measured engine out NOx amount.

24.	(Currently Amended) The method of claim 11, further comprising:
	estimating a torque output of the internal combustion engine in response to the determined estimated engine out NOx amount;
	measuring a torque output of the internal combustion engine 
	comparing the estimated torque output with the measured torque output; and
	diagnosing a condition of the internal combustion engine in response to the comparison of the estimated torque output and the measured torque output.

25.	(Currently Amended) An apparatus for operative connection with an internal combustion engine, the internal combustion engine including a plurality of cylinders and at least one engine sensor, an exhaust system comprising an exhaust manifold and an exhaust manifold pressure sensor, an 

determine a brake mean effective pressure (BMEP) in response to the determined pressure in the exhaust manifold or via the at least one engine sensor during the combustion cycle;
determine a mass charge flow and a spark timing associated with the at least one cylinder during the combustion cycle via the determined pressure in the exhaust manifold or via the at least one engine sensor;
determine a modified torque over boost (TOB) from a ratio of the determined BMEP to the determined mass charge flow;
determine an estimated engine out NOx amount for the at least one cylinder in response to the determined modified TOB, the determined pressure in the exhaust manifold, and the determined spark timing; and
adjust an operating condition of the internal combustion engine in response to the determined estimated engine out NOx amount.

27.	(Currently Amended) The apparatus of claim 25, wherein the controller is further configured to compare the determined estimated engine out NOx amount for 

31.	(Currently Amended) A system, comprising:
	an internal combustion engine including a plurality of cylinders and at least one engine sensor;
	an exhaust system configured to receive exhaust from the plurality of cylinders, the exhaust system including an exhaust manifold and an exhaust manifold pressure sensor in communication with the exhaust received from at least one cylinder of the plurality of cylinders;
	an intake system configured to direct a mass charge flow to the plurality of cylinders;
	a fuel system including at least one fuel source operably coupled to the internal combustion engine and configured to supply a fuel to each cylinder of the plurality of cylinders; and
	a controller operably 
receive a signal indicative of a pressure in the exhaust manifold via the exhaust manifold pressure sensor;
determine a brake mean effective pressure (BMEP) in response to the received signal indicative of the pressure in the exhaust manifold 
the [[a]] received signal indicative of the pressure in the exhaust manifold or via the at least one engine sensor;
determine a modified torque over boost (TOB) from a ratio of the determined BMEP to the determined mass charge flow;
determine an estimated engine out NOx amount for the at least one cylinder in response to the determined modified TOB, the pressure in the exhaust manifold, and the determined 
adjust an operating condition of the internal combustion engine in response to the determined estimated engine out NOx amount.

34.	(Currently Amended) The system of claim 31, wherein the controller is configured to compare the determined estimated engine out NOx amount for .

Reasons for Allowance
Claims 11 and 21-37 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
determined in response to a determined brake mean effective pressure (BMEP), a determined mass charge flow and spark timing, and a determined modified torque over boost (TOB) derived from a ratio of the determined BMEP to the determined mass charge flow in combination with the other claim limitations.
The closest prior art of record is that of US 20160160785 (Basu), such that Basu teaches a comparable controller/method for adjusting and/or controlling engine operating conditions based on a determined (or estimated) amount of NOx, such that the controller/method per Basu utilizes a pressure in the exhaust system and a value of work performed by the engine as a basis (among several other variables) for the adjusting and/or controlling of the engine operating conditions. The claimed invention(s) differ(s) from that of Basu in that the variables of which ultimately dictate the adjusting and/or controlling of the engine operating conditions are derived in a substantially different manner. In particular, the claimed controller/method utilizes a determined BMEP and a determined pressure in the exhaust system, and then subsequently utilizes a determined mass charge flow, determined spark timing, and a determined modified TOB so as to derive the estimated engine out NOx amount.
To this extent, one may reasonably conclude that the respective estimated engine out NOx amounts derived would differ from one another [e.g., considering substantially different methods/variables are used to derive the respective estimated engine out NOx amounts], and that the associated degree and/or extent to which the operating condition(s) of the internal combustion engine will be adjusted and/or controlled would also differ from one another.
As such, the claimed invention(s) may be regarded as a novel and inventive method/system/apparatus for adjusting and/or controlling the operating conditions of an internal combustion engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747